Per curiam: en banc.

Brinkman applied for patent to certain mining claims and Wesseler adversed the same and instituted the cause of action here involved in support thereof. The complaint shows that at one time plaintiff was the owner of the mining claims for which patent was applied, or had some interest therein, but prior to the institution of this suit had conveyed all such rights to a certain corporation in consideration of some of its capital stock, which he now owns; that such corporation had attempted to convey such mining claims to others, and that while Brinkman apparently has title thereto, the real ownership of the claims was in the aforesaid corporation. Why plaintiff should seek to protect the rights of the corporation, alleged to be the owner of the mining claims, is not disclosed. The trial court very properly dismissed the complaint for failure to state a cause of action, and the judgment is affirmed.

Judgment Affirmed.